*15ORDER
PER CURIAM
The petition for allowance of appeal is granted. The Order of Superior Court remanding to the Court of Common Pleas for clarification of sentence is vacated based on Commonwealth v. Isabell, 503 Pa. 2, 467 A.2d 1287, decided this day. The judgment of sentence of the Court of Common Pleas of Philadelphia is affirmed without prejudice to petitioner’s right to challenge the recording of his sentence by a habeas corpus proceeding against the proper parties in the Court of Common Pleas of Philadelphia pursuant to Section 6502 of the Judicial Code, 42 Pa.C.S. § 6502, and Pa.R.Crim.P. 1701.